ORDER
SYLVIA E. HALL of WILMINGTON, DELAWARE, who was admitted to the bar of this State in 1986, having tendered consent to her temporary suspension, and good cause appearing;
It is ORDERED that SYLVIA E. HALL is temporarily suspended from the practice of law, pending the final determination of all grievances against her and until further Order of the Court; and it is further
ORDERED that SYLVIA E. HALL be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that SYLVIA E. HALL comply with Rule 1:20-20 dealing with suspended attorneys.